51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff-Appellant,v.Edward MURRAY;  K.L. Osborne, Warden;  G.D. Johnson;Correctional Officer Russell;  Lieutenant Doss;  JohnnieRussell, Hearings Officer;  Correctional Officer Sheffy;Correctional Officer Creggar;  Correctional Officer Blevins,Defendants-Appellees,andR.A. YOUNG;  Larry Huffman;  Bob Stamper, Sergeant;  LonnieSaunders;  Correctional Officer Humphries;  V.V. Grant;Correctional Officer Warner;  Correctional Officer Minter;Correctional Officer Wagner, Defendants.
No. 94-7423.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 5, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-94-389)
Ronald Jerry Sawyer, appellant pro se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order that, after denying Appellant's motion for a default judgment, granted the Defendants an extension of time to file a responsive pleading.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Appellant's motions for default judgment in this Court